Per Curiam.
This is defendant’s rule for new trial in an automobile collision case in which a verdict for $8,500 was awarded to the plaintiff for personal injuries and damage to his car. A new trial is asked on, among others, two grounds: (1) that the verdict on the liability of the defendant was against the weight of the evidence, and (2) that the damages are excessive.
The rule should be made absolute on both grounds. Plaintiff was driving his touring car toward New York on the Lincoln Highway between Princeton and Kingston. While proceeding he came into collision with the rear left wheel of the bus of the defendant company proceeding toward Trenton, as a result of which the plaintiff was injured and his car damaged. The plaintiff stood alone in his evidence as to *602how the accident happened, his contention being that the defendant’s bus turned out. from behind a truck a short distance ahead of it and collided with the plaintiff’s car which was on its proper side of the highway. The bus driver testified that there was no truck in front of him; that the driver of plaintiff’s car was observed a long distance ahead zigzagging across the road; that the bus remained on its own side of the highway, and had almost stopped to avoid the zigzagging of plaintiff’s car when the plaintiff ran into the left rear wheel, throwing the car around and turning it over. In this he was corroborated by a number of disinterested witnesses. In addition, there was evidence that the plaintiff was in an intoxicated condition when he reached the hospital, to which he was taken, and that a bottle of liquor was found in his car.
We think also that the damages are grossly excessive. Plaintiff’s injuries were not greatly severe nor permanent in character. The value of the car was small and plaintiff’s earnings doubtful.
The rule will be made absolute.